DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-9, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the claim limitation “the energy storage unit” is claimed in line 3. There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the Examiner will interpret this limitation to include any sub-component of the energy unit capable of performing a storage function.

Regarding claim 9, the claim limitation “the receiver” is claimed in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that claim 7, from which claim 9 depends, uses the term “a flexible receiver”.  It could be argued that “the receiver” of claim 9 depends from this use, and the term “flexible” is not necessary to its description.  The Examiner does not believe this to be a legally sufficient argument, as claim 8, which depends from claim 7, uses the term “the flexible receiver”, having basis from the term “the flexible receiver” of claim 7, thus indicating that the Applicant is aware of the term “flexible” in describing the receiver.  As such, it is clear to the Examiner that “the receiver” of claim 9 lacks antecedent basis.  In the interest of compact prosecution, the Examiner will interpret this limitation to include any component of the device capable of securing the energy unit.

Regarding claim 8, the claim limitation “the energy storage unit is accommodated in a non-positive manner in the flexible receiver” renders the claim indefinite, as it is unclear what the term “a non-positive manner” means, or how a unit can be accommodated in “a non-positive manner”.  Utilizing the Applicant’s Specification (the PG-PUB, as the current application file does not provide the original Specification (it does however include the specification amendment)), the Examiner was unable to locate a significant amount of data regarding this subject.  Paragraph [0013] however discusses this feature in the most basic of terms, indicating that accommodating the energy storage unit in a nonpositive manner allows the unit to be accommodated “securely” -  


[0013] “It is furthermore proposed that the energy storage unit be accommodated in a non-positive manner in the receiver. Advantageously, this allows the energy storage unit to be accommodated securely”.  

The Examiner further notes that subsequent uses of the term nearly always combine a “non-positive” connection and a “positive” connection – 

[0027], “The … module … is connected in a non-positive and positive manner to the electronics housing 56. … The latching arms 66 are connected in a non-positive and positive manner to corresponding connection elements 68 on the electronics module housing 62.”.  

As such, in the interest of compact prosecution, the Examiner will interpret the limitation  “the energy storage unit is accommodated in a non-positive manner in the flexible receiver” to mean the use of any reasonable means in order to secure the energy storage unit to the receiver.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura, (US 2020/0215679).

Regarding claim 1, Tamura discloses:  A power tool (Figure 1, impact wrench 1), in particular a hand-held power tool, comprising:

a housing (Figure 1, tool housing 2), and 

an electronics module (Figure 1, shown as control portion 8 in a first embodiment, alternative embodiment shown in Figure 8 as control portion 107) accommodated in an electronics housing (Figure 1, shown as second housing 22 in a first embodiment, alternative embodiment shown in Figure 8 as second housing 122) coupled to the housing of the power tool, the electronics module including a position-determining unit ([0095] “The control portion 8 is electrically connected, through a ribbon cable 11, to a circuit board 7 positioned rearward of the motor 3 and on which a sensor is surface-mounted” – more detail of this sensor is discussed in regards to the 2nd embodiment.  The Examiner has thoroughly investigated the differences betwixt the first and second embodiment, and has determined that, in regards to the currently discussed feature (i.e. the controller and sensor), one skilled in the art would recognize these particular features as being art recognized equivalents and containing interchangeable features, structures, and functions. ---  [0134], “a magnetic sensor (not illustrated) configured to detect a rotational position of the rotor 132 are surface mounted. “) and a communications unit ([0095] “The control portion 8 is electrically connected, through a ribbon cable 11, to a circuit board 7 positioned rearward of the motor 3 and on which a sensor is surface-mounted. The control portion 8 is also electrically connected to the terminal portion 29 positioned in the circuit board accommodating portion 25. The control portion 8 is configured to control a rotation speed of the motor 3 in accordance with signals from the sensor, i.e., in accordance with an amount of electric energy to be supplied to the motor 3 in response to an operational amount of the trigger 27.),, and configured to be supplied with energy via an at least partially independent energy unit ([0001] “The present invention relates to an electric device driven by a battery pack as a power source.” - (Fig. 5, battery pack 9)).                                                                                                                              

Regarding claim 2, Tamura further discloses: the electronics module further comprising at least one of an acceleration sensor and a rotation-rate sensor ([0134], “a magnetic sensor (not illustrated) configured to detect a rotational position of the rotor 132”).  

Regarding claim 3, Tamura further discloses: the electronics module further comprising: a monitoring unit configured to monitor the power tool ([0095] “In the control portion 8, a circuit board 10”). 

Regarding claim 4, Tamura further discloses: the power tool is configured to be at least one of switched off and blocked ([0095] discusses the use of the control portion 8 for controlling the rotation of the motor, which includes switching the motor off) via the electronics module  (Figure 1, shown as  control portion 8 in a first embodiment, alternative embodiment shown in Figure 8 as control portion 107).

Regarding claim 5, Tamura further discloses: the electronics housing (Figure 1, shown as second housing 22 in a first embodiment, alternative embodiment shown in Figure 8 as second housing 122) is composed, at least partially, of a plastic ([0083] “The housing 2 is made from resin, and constitutes an outer shell of the impact wrench 1. The housing 2 includes: … a second housing 22 connected to the first housing 21.”).

Regarding claim 6, Tamura further discloses: the electronics housing (Figure 1, shown as second housing 22 in a first embodiment, alternative embodiment shown in Figure 8 as second housing 122) is coupled to the housing  (paragraphs [0097-0111] discusses in explicit detail the connection between the second housing 22 and the first housing 21, via the elastic member 40, second elastic member 46, and numerous other attachment features like ribs 34 and inner peripheral surface 22A.  Additional features can be found in the cited paragraphs) (Fig. 3, elastic member 40 and Fig. 6b, second elastic member 46)(“ [0007] With the structure described above, since the second housing is connected to the first housing through the elastic member, vibration generated in the load portion due to power consumption is absorbed by the elastic member to restrain transmission of vibration to the second housing. Further, even if the second housing is urged to be separated from the first housing due to displacement of the second housing relative to the first housing by the vibration, such movement is prevented by the first and second restricting portions. Hence, disconnection of the second housing from the first housing can be avoided. “).


Regarding claim 7, Tamura further discloses: the electronics housing (Figures 1 and 5, shown as  second housing 22 in a first embodiment, alternative embodiment shown in Figure 8 as second housing 122) includes a flexible receiver (Figures 3-7c include the flexible receiver 40, connecting housing halves 22l and 22r –Explicit discussion of the use of receivers 40 halves 22l and 22r can be found in paragraphs [0100-[0110]) configured to receive  (paragraphs [0097-0111] discusses in explicit detail the connection between the second housing 22 and the first housing 21, via the elastic member 40, second elastic member 46, and numerous other attachment features like ribs 34 and inner peripheral surface 22A.) the energy storage unit ([0099] “As illustrated in FIGS. 5 and 6(c), the battery pack 9 includes…a plurality of battery cells”)  of the energy unit (Fig. 5, battery pack 9.  

Regarding claim 8, Tamura further discloses: the energy storage unit ([0099] “… a plurality of battery cells”) is accommodated in a non-positive manner (please see the 112B rejection above for the analysis and application of this term.  Based upon the Applicant’s application of this term in the specification paragraph [0013], so long as the energy storage unit is accommodated securely in the receiver, it too can be said that the unit is accommodated in a non-positive manner as required by the claim) in the flexible receiver (Figures 3-7c include the flexible receiver 40 – furthermore, as an alternative, yet equally viable option is second elastic member 46.  Explicit discussion of the use of both flexible receivers 40 and 46 can be found in paragraphs [0100-0110]). 

Regarding claim 9, Tamura further discloses:  a force is applied to the receiver by means of a securing unit ([0107], “the right and left second housings 22R and 22L are fixed to each other by a screw 33.”). 


Regarding claim 10, Tamura further discloses:  the securing unit ([0107], “the right and left second housings 22R and 22L are fixed to each other by a screw 33.”) is configured such that the securing unit acts crosswise, in relation to a work axis of the power tool (as seen in Figure 2, the axis of the screw 33 is into/out of the page, while the work axis of the tool is left/right.  A such, it is clear that the axis of 33 is crosswise to the work axis of the tool). 


Regarding claim 11, Tamura further discloses: the securing unit is configured such that the securing unit acts substantially perpendicularly in relation to the work axis of the power tool (as seen in Figure 2, the axis of the screw 33 is into/out of the page, while the work axis of the tool is left/right.  A such, it is clear that the axis of 33 is perpendicular to the work axis of the tool).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sunabe, (US 2018/0099399), and Suzuki, (US 2017/0193761) both describe a similar type of hand-held device, including the claimed feature of the current application (vibration dampening between housings).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731